Case 1:19-cv-00497-MJT-ZJH Document 4 Filed 04/15/20 Page 1 of 1 PageID #: 71



                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                    BEAUMONT DIVISION

MARCELO HERRERA                                  §

VS.                                              §                 CIVIL ACTION NO. 1:19cv497

WARDEN, FCI BEAUMONT CAMP                        §

                   MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                      JUDGE’S REPORT AND RECOMMENDATION

       Petitioner Marcelo Herrera, proceeding pro se, brought this petition for writ of habeas corpus
pursuant to 28 U.S.C. § 2241.

       The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court.

The Magistrate Judge recommends the above-styled petition be dismissed without prejudice.

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record, pleadings and all available

evidence. A copy of the report and recommendation was mailed to petitioner at the address provided

to the court. No objections to the Report and Recommendation of United States Magistrate Judge

have been filed.

                                            ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ADOPTED. A final judgment will be entered in this case

in accordance with the Magistrate Judge’s recommendations.


                                SIGNED this 15th day of April, 2020.




                                                               ____________________________
                                                               Michael J. Truncale
                                                               United States District Judge
